Exhibit 10.11

SUPPLEMENT NO. 1 TO AMENDED AND RESTATED AIRCRAFT SECURITY

AGREEMENT

THIS SUPPLEMENT NO. 1 TO AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT (this
“Supplement”) dated March 21, 2012 is given by OMEGA PROTEIN CORPORATION, a
Nevada corporation (the “Company”), OMEGA PROTEIN, INC., a Virginia corporation
(“OPI” and, together with the Company, the “Borrowers” and each a “Borrower”),
together with the other parties identified as “Obligors” on the signature page
hereto and such other parties that may become Obligors under the Security
Agreement (as defined below) after the date hereof (together with the Borrowers,
individually an “Obligor”, and collectively the “Obligors”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined below).

R E C I T A L S :

A. The Company or OPI are the sole legal and beneficial owner of the whole of
each of the Airframes (as defined in the Security Agreement) described in that
certain Aircraft Security Agreement dated October 21, 2009 by Borrowers,
together with the other parties identified as “Obligors” on the signature pages
thereto, in favor of Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), which was recorded by the Federal Aviation
Administration Civil Aviation Registry (the “Registry”) on November 5, 2009 and
assigned Conveyance No. CW001594, as assigned by that certain Assignment of
Aircraft Security Agreement dated March 21, 2012 by Wells Fargo, as assignor in
favor of the Administrative Agent, as assignee, which was filed with the FAA
simultaneously herewith, and as amended and restated by that certain Amended and
Restated Aircraft Security Agreement (the “Security Agreement”) dated as of the
date hereof executed by Obligors in favor of the Administrative Agent, which was
filed for recordation with the Registry simultaneously herewith, reference to
which is hereby made for all purposes;

B. OPI is also the sole legal and beneficial owner of the whole of the following
Airframe:

 

N-number    Mfg    Model    Serial Number

N20470

   Cessna    172M    17261313

(an “Additional Airframe”); and

C. As more fully described in the Security Agreement, pursuant to the Loan
Agreement (as defined in the Security Agreement), the Lenders (as defined in the
Loan Agreement) have agreed to make loans, issue letters of credit and make
other financial accommodations upon the terms and subject to the conditions set
forth therein; and

D. Each Obligor, in order to secure the repayment of all amounts from time to
time due under the Loan Agreement and the other Loan Documents and the
performance and observance of and compliance with the covenants, terms and
conditions contained in the Loan Agreement, this Supplement and the other Loan
Documents, has duly authorized the execution and delivery of this Supplement.



--------------------------------------------------------------------------------

NOW THEREFORE, THIS SUPPLEMENT WITNESSETH (with defined terms used herein and
not otherwise defined having the respective meanings ascribed thereto in the
Loan Agreement and the rules of interpretation set forth in Section 1.02 thereof
applying hereto):

That in consideration of the premises and of the sums loaned and to be loaned as
above recited and for other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, and in order to secure the payment
when due of all amounts owed by the Loan Parties under the Loan Agreement and
the other Loan Documents in accordance with the terms thereof, and the payment
of all other sums as may hereafter become secured by the Security Agreement, as
supplemented hereby, in accordance with the terms thereof and hereof, and to
secure the performance and observance by each Loan Party (as defined in the Loan
Agreement) of, and the compliance by each Loan Party with, all of the covenants,
terms and conditions contained in the Security Agreement, as supplemented
hereby, and in the Loan Agreement and the other Loan Documents, OPI by these
presents does hereby grant to the Administrative Agent, for the benefit of the
Secured Parties, a continuing first priority security interest in and lien upon
the Additional Airframe;

TO HAVE AND TO HOLD the same unto the Administrative Agent, its successors and
assigns, forever, for the benefit of the Secured Parties, upon the terms herein
set forth for the enforcement of the payment of amounts owed by the Loan Parties
under the Loan Agreement and the other Loan Documents and to secure the
performance and observance by each Loan Party of, and compliance by each Loan
Party with, the covenants, terms and conditions in the Security Agreement, as
supplemented hereby, and in the Loan Agreement and the other Loan Documents
contained, such payment and performance obligations being described as the
“Secured Obligations” in the Loan Agreement, subject to payment of the Secured
Obligations as described in the Security Agreement.

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the further covenants, conditions, provisions, terms
and uses set forth in the Security Agreement, as supplemented hereby.

ARTICLE I

COVENANTS OF THE OBLIGORS

Each Obligor hereby covenants and agrees with the Administrative Agent as
follows:

Section 1.01. Corporate Covenants. Each Obligor was duly organized and is now
validly existing under the laws of the state of its organization; it is duly
authorized to grant a security interest in the Additional Airframe; and all
corporate and membership actions necessary and required by law for the execution
and delivery of this Supplement have been duly and effectively taken.

Section 1.02. Obligors’ Warranty of Title. Except for the security interest
granted under this Supplement, each Obligor warrants that OPI is the owner of
the Additional Airframe free from any prior security interest, lien or
encumbrance. Each Obligor will defend the Additional Airframe against all claims
and demands of all Persons or entities claiming any interest therein.

 

2



--------------------------------------------------------------------------------

Section 1.03. Incorporation of Security Agreement. All of the covenants and
agreements on the part of each Obligor which are set forth in, and all the
rights, privileges, powers and immunities of the Administrative Agent which are
provided for in the Security Agreement, are incorporated herein and shall apply
to the Airframes subjected to the Lien of the Security Agreement by the Security
Agreement or by this Supplement and otherwise, with the same force and effect as
though set forth at length in this Supplement.

Section 1.04. Definition of “Airframe”. The term “Airframe” as used in the
Security Agreement and this Supplement shall include the Additional Airframe.

Section 1.05. Supplement to Security Agreement. This Supplement is executed as
and shall constitute an instrument supplemental to the Security Agreement, and
shall be construed in connection with and as part of the Security Agreement.

Section 1.06. Ratification of Security Agreement. Except as modified and
expressly amended by this Supplement and any other supplement, the Security
Agreement is in all respects ratified and confirmed and all of the terms,
provisions and conditions thereof shall be and remain in full forth and effect,
and are hereby ratified and confirmed.

ARTICLE II

SUNDRY PROVISIONS

Section 2.01. Invalidity. If any one or more of the provisions of this
Supplement should at any time for any reason be declared invalid, void or
otherwise inoperative by a court of competent jurisdiction, such declaration or
decision shall not affect the validity of any other provision or provisions of
this Supplement or the validity of this Supplement as a whole.

Section 2.02. Preferred Status of Security Agreement. Notwithstanding anything
contained herein to the contrary, nothing herein shall waive the preferred
status of the Security Agreement as supplemented hereby under the provisions of
any act in any other jurisdiction in which it is sought to be enforced and that,
if any provision or portion of the Security Agreement as supplemented hereby
shall be construed to waive its preferred status, then such provision or portion
to such extent shall be void and of no effect.

Section 2.03. Choice of Law. This Supplement shall be governed by, and construed
in accordance with, the laws of the State of Texas, except the rules governing
conflicts of law.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors have executed this Supplement on the day and
year first above written.

 

OBLIGORS: OMEGA PROTEIN CORPORATION By:   /s/ Andrew Johannesen  

Andrew Johannesen

Executive Vice President and

Chief Financial Officer

OMEGA PROTEIN, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President and Chief Financial Officer

PROTEIN FINANCE COMPANY By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

OMEGA SHIPYARD, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

 

Signature Page to Supplement No. 1 to Amended and Restated Aircraft Security
Agreement



--------------------------------------------------------------------------------

PROTEIN INDUSTRIES, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

CYVEX NUTRITION, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

INCON PROCESSING, L.L.C. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

 

Signature Page to Supplement No. 1 to Amended and Restated Aircraft Security
Agreement